DETAILED ACTION
This final office action is in response to claims filed 12/08/2020.
Claims 1, 3-4, 9, 11-12, 16, and 18-19 have been amended. Claims 1, 3-5, 7, 9, 11-13, 15-16, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
	Applicant’s arguments prior art arguments have been fully considered however they are not persuasive.
	Applicant argues:
“A first reason why claim 1 is not unpatentable over Tesch, Seide, Bliss, Bax, and Winter is that the asserted combination does not teach or suggest the feature "obtaining, by one or more processors, a plurality of media files input by a user through a user device, wherein the plurality of media files includes at least two different types of media files, and wherein types of media files include audio file, video file, image file, and document file" as recited and arranged in claim 1, as amended.”
“Tesch teaches "receiv[ing] a set of message inputs 114 via a text based communication (e.g., short messaging service), a voice input, a predefined selection input, a query term and/or other input". Then Tesch teaches that the "media message", which is created based of of this "set of message inputs", "can include one or more portions 107 of images including video images or sequences, photos, associated audio content, and the like, which respectively correspond to the content of the message inputs 114 (e.g., words or phrases)". (Emphasis added). Here, Tesch further emphasizes that what is received is limited to "words or phrases" input "via a text based communication". Tesch does not teach or suggest as this claim limitation requires "obtaining ...a plurality of media files input by a user ... includes at least two different types of media files". (Emphasis added). Therefore, Tesch does not teach or suggest "obtaining, by one or more processors, a plurality of media files input by a user through a user device, wherein the plurality of media files includes at least two different types of media files, and wherein types of media files include audio file, video file, image file, and document file", as recited and arranged in claim 1, as amended.”
However the examiner disagrees. Tesch teaches in paragraph [0072] a set of message inputs 114 may be inputs other than text. Tesch also teaches in paragraph [0122] and Fig. 9 one or more message inputs can include a document, a PowerPoint slide with or without an animation, an image, an audio input, or other input data of another format. Tesch further teaches in another embodiment in paragraph [0199] the computing device can receive a set of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch (US 2014/0164506) in view of Seide (US 2007/0244902) in view of Bliss (US 2011/0158605) in view of Bax (US 2016/0173633) in further view of Winter (US 2015/0188720).
Regarding Independent Claim 1,
Tesch teaches a method comprising:
obtaining, by one or more processors, a plurality of media files input by a user through a user device ([0072]: computing device 102 receives a set of message inputs 114), wherein the plurality of media files includes at least two different types of media files, and wherein types of media files include audio file, video file, image file, and document file ([0072], [0122], [0199]: the set of message inputs may be other inputs other than text; one or more message inputs can include a document, a PowerPoint slide with or without an animation, an image, or an audio input, the input may also be a video);
responsive to obtaining the plurality of media files, receiving, by one or more processors, a request to create a segment sequence using the plurality of media files ([0099]: “media component 402 is configured to identify the portions or segments of media content that can include movies or films”; “each of the portions of media content or media content portions can include a timed segment of video or imagery with audio or without audio corresponding to it”);
applying, by one or more processors, a machine learned algorithm to the plurality of media files to automatically identify a plurality of segments from the plurality of media files that correspond to the request ([0240], [0276]: “media component 3620 is configured to identify and organize portions of video and/or audio content for generation of multimedia messages based on textual inputs”; “one or messages generated can include a set of media content portions having one or more portions of video…a message that can comprise multiple portions of different videos (e.g., movies) of different video files, of different audio files, and/or of image files”);
responsive to creating the segment sequence from the plurality of segments from the plurality of media files, sharing, by one or more processors, the segment ([0076]: “social networking component 108 is operable to publish one or more (a set) of the media content portions extracted”);
responsive to sharing the segment sequence to the social computing platform, receiving, within the social computing platform, by one or more processors, a request for a social computing operation to be performed on the segment sequence ([0091]: “multimedia publishing component 218 is configured operate with components of the computing device 102 to share/publish multimedia messages generated with shared/published media content portions and/or non-shared/non-published media content portions”), wherein the social computing operation is selected from the group consisting of: making a comment about the segment sequence and responsive to receiving the request for a social computing operation to be performed on the segment sequence, performing, by one or more processors, the social computing operation on the segment sequence  ([0150]: “the extracted portions or media content portions can be sorted in the data store 1505, the client device 1602, the network 1608, and/or the third party server 1610 in order to be further classified and/or tagged with a word or phrase by a user and then shared”).
	Tesch does not teach:
analyzing, by one or more processors, the request using natural language processing to process semantics of the request;
responsive to analyzing the request using natural language processing, applying, by one or more processors, a machine learned algorithm and natural language processing to the plurality of media files to automatically identify a plurality of segments 
receiving, within the social computing platform, a request for a social computing operation, wherein the social computing operation is selected from the group consisting of: asking a question about the segment sequence, replying to a question about the segment sequence, editing the segment sequence, bookmarking the segment sequence, and following the segment sequence;
and performing, within the social computing platform, the social computing operation on the segment sequence.
However, Seide teaches analyzing, by one or more processors, the request using natural language processing to process semantics of the request and responsive to analyzing the request using natural language processing, applying, by one or more processors, natural language processing to the plurality of media files to automatically identify a plurality of segments from the plurality of media files that correspond to the request ([0039]: video clips that are presented in response to search terms entered by the user are identified using ASR and NLP techniques; [0048]: sophisticated natural language processing techniques that are used may include latent semantic analysis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tesch and Seide so that a combination of natural language processing used to process the semantics of the request and 
One of ordinary skill in the art would be motivated to do so in order to increase user experience by allowing the system to accept easily understandable speech like inputs from the user. 
Tesch and Seide do not teach:
wherein the segment sequence includes at least one indicator to at least one portion of the segment sequence;
receiving, within the social computing platform, a request for a social computing operation, wherein the social computing operation is selected from the group consisting of: asking a question about the segment sequence, replying to a question about the segment sequence, editing the segment sequence, bookmarking the segment sequence, and following the segment sequence;
and performing, within the social computing platform, the social computing operation on the segment sequence.
However, Bliss teaches:
wherein the segment sequence includes at least one indicator to at least one portion of the segment ([0009], [0183]: a marked moment indicates a marked time in a source digital video; the source digital video can include multiple video clips stitched together by the user; the marked moments are represented by tabs 1161, 1162, and 1163 in Fig. 11B);
([0163]-[0166], Fig. 11B: a user can add a comment or leave a reply to a comment and then publish the comment), editing the segment sequence ([0158]: “FIG. 11A shows a screen-shot 1101 of a website page displaying a video player/marking interface 1102”);
and performing, within the social computing platform, the social computing operation on the segment sequence (Figs. 11A-11B: the operation is performed by the user on the website page).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tesch and Seide with Bliss so that the segment sequence includes at least one indicator to at least one portion of the segment sequence and a user may edit the segment sequence, ask a question, or reply to a question on the segment sequence within the social computing platform.
	One of ordinary skill in the art would be motivated to do so in order to view a desired portion of a composed set of videos and to discuss portions of the merged video (Bliss ([0165]).
	Tesch, Seide, and Bliss do not teach wherein the social computing operation is selected from the group consisting of: bookmarking the segment sequence, and following the segment sequence.
	However, Bax teaches wherein the social computing operation is bookmarking a video ([0005]: “A media queuing option may be provided for the media item. The media queuing option may comprise…a media item bookmark option”).

	One of ordinary skill in the art would be motivated to do so in order to save the web address of the segment sequence for future viewing (Bax [0005]).
	Tesch, Seide, Bliss, and Bax do not teach wherein the social computing operation is following the segment sequence.
	However, Winter teaches wherein the social computing operation is following a video ([0069]:”users may then follow, like, and comment on the publically accessible videos”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tesch, Seide, Bliss, and Bax with Winter so that the selected social computing operation allows the user to follow the segment sequence.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).




Tesch, Seide, Bliss, Bax, and Winter teach the method of claim 1. Tesch further teaches wherein creating the segment sequence from the plurality of media files comprises: 
receiving, by one or more processors, a plurality of selected segments, designated by the user, from the plurality of media files ([0210]: “A selection component 2904 is configured to receive a selection that identifies a media content portion with a user inputted tag, word or phrase”); 
creating, by one or more processors, the segment sequence from the plurality of selected segments ([0075]: “media extraction component 106 can extract precise portions of media so that a multimedia message can be generated that includes a plurality of portions that can include video content portions and/or audio portions”).  

Regarding Dependent Claim 4,
Tesch, Seide, Bliss, Bax, and Winter teach the method of claim 3. Tesch further teaches wherein receiving the plurality of selected segments, designated by the user, from the plurality of media files further comprises: 
presenting, by one or more processors, user interface gesturing tools to the user, wherein the user interface gesturing tools are utilized to create a segment sequence ([0302]: “The selection component 4604 is configured to then communicate the media content portions as selections to be inserted into the multimedia message. The selections, for example, can be received via any number of graphical user interface controls, such as by drag and drop, links, drop down menus, and/or any other graphical user interface control”);
enabling, by one or more processors, the user to add a tag that classifies the segment sequence ([0150]: “the extracted portions or media content portions can be sorted in the data store 1505, the client device 1602, the network 1608, and/or the third party server 1610 in order to be further classified and/or tagged with a word or phrase by a user and then shared”);
enabling, by one or more processors, the user to add an attribute and attribute value to the segment sequence ([0189]: “a portion of video may be labeled according to the word or phrase “red ball,” “moving,” “rolling,” “on green grass,” and also the word “catch,” which could have been spoken or identified to be within the video”).

Regarding Dependent Claim 5,
Tesch, Seide, Bliss, Bax, and Winter teach the method of claim 4. Tesch further teaches wherein the user interface gesturing tools include tools that enable at least one indication of a span of time, a span of characters, and a span of image rendition space ([0150]: “media clipping component 1612 of the system 1600 operates as an extraction or splicing component in order to extract, splice and/or clip various portions of media that are identified or determined by the semantic component 1606 and the media component 1608”).  

Regarding Dependent Claim 7,
Tesch, Seide, Bliss, Bax, and Winter teach the method of claim 1. Tesch further teaches: 
([0111]: “The input component 804 is configured to receive the message input 814 having a first set of words or phrases for generation of the message 816”);
determining, by one or more processors, that the keyword corresponds to the attribute value ([0281]: “a video and/or an audio such as a movie or song (e.g., “Streets of Fire,” U2-“Streets have no name”) can be identified by the search. In response to being identified, the media content can be tagged and indexed with metadata that further identifies and/or classifies the media content”); 
and returning, by one or more processors, the segment sequence ([0252]: “a query term or phrase could be entered to search for video content and/or audio content that includes or expresses the particular word or phrase. Upon receiving one or more results, the message component 3616 can receive a selection of the media content”).  

Regarding Independent Claim 9,
	This claim is similar in scope as claim 1. Tesch also teaches a computer program product for providing segment sequence processing, the computer program product comprising one or more computer readable storage media ([0342]: “In one embodiment, computer readable instructions to implement one or more embodiments provided herein may be in storage 5220”) and program instructions stored on the one or more computer readable storage media ([0342]: “Storage 5220 may also store other computer readable instructions to implement an operating system, an application program, and the like”). Therefore claim 9 is rejected using the same rationale.

Regarding Dependent Claim 11,
	This claim is similar in scope as claim 3 and is rejected using the same rationale.

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 4 and is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 5 and is rejected using the same rationale.

Regarding Dependent Claim 15,
	This claim is similar in scope as claim 7 and is rejected using the same rationale.

Regarding Independent Claim 16,
	This claim is similar in scope as claim 1. Tesch also teaches a computer system comprising one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors ([0277]-[0278]: “computing device 4402 comprises a memory 4404 for storing instructions that are executed via a processor 4406”; “memory or data store(s) 4404 can include…device for storing information and instructions, and/or some other type of magnetic or optical recording medium and its corresponding drive”). Therefore claim 16 is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 3 and is rejected using the same rationale.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 4 and is rejected using the same rationale.

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 5 and is rejected using the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176